Citation Nr: 1241500	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-31 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes). 

2.  Entitlement to service connection for a skin disorder of the bilateral feet, claimed as "jungle rot."  



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Veteran's claims must be remanded for further development, as discussed below. 

With regard to the Veteran's service connection claim for diabetes, the Veteran contends that it was caused by herbicide exposure while serving in Okinawa, Japan from 1969 to 1971.  See 38 C.F.R. § 3.309(e) (2012) (listing diabetes Type II as a disease which is presumed to have been caused by herbicide exposure).  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  Specifically, VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail, and that a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If the exposure is not verified, a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  In this case, the claims file does not show that the RO has undertaken this development.  Therefore, the Board concludes that this claim must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement by not remanding the case for compliance with the evidentiary development prescribed in VA's Adjudication Procedure Manual). 

With regard to the Veteran's service connection claim for a skin disorder of the feet, claimed as "jungle rot," the Board finds that a VA examination is warranted to determine whether the Veteran has a current skin disorder of the feet related to service.  In this regard, under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has a duty to assist the claimant in substantiating a claim for benefits.  See 38 C.F.R. § 3.159 (2012).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the Board finds that all four McLendon elements have been satisfied.  With regard to the first element, although there are no treatment records in the file documenting a skin disorder of the feet or any other foot disorder, the Veteran is competent to state that he has a skin disorder of the feet, to include fungus or a rash (as implied by the phrase "jungle rot"), as this is a condition which can be established by lay observation alone, although its exact nature or diagnosis may need to be determined by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, such as varicose veins, but not with respect to determinations that are "medical in nature").  Thus, the Board finds that there is competent evidence of a current skin disorder of the feet.  The second McLendon element is also satisfied, as a February 1972 service treatment record reflects that the Veteran had an eruption on the bottom of the foot secondary to a fungal infection.  The fact that there is competent evidence of a skin disorder of the feet currently and evidence of a fungal infection during active service at least indicates that the two may be related, thereby satisfying the third McLendon element.  Finally, the Board does not have sufficient evidence to decide this claim, as the nature of the Veteran's current skin disorder of the feet has not been identified, and the Board does not have the medical expertise to determine whether the Veteran has a current skin disorder of the feet related to the fungal infection during service or otherwise related to service.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Accordingly, the Board finds that all four McLendon elements are satisfied, and therefore a VA examination is warranted in order to render a decision on this claim.  See McLendon, 20 Vet. App. at 83.  

The agency of original jurisdiction (AOJ) should also take this opportunity to send the Veteran a letter requesting him to identify any additional treatment records relevant to his claims, and to furnish VA with the necessary authorization to request any identified private treatment records on his behalf, or to submit these records himself. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to identify any relevant treatment records pertaining to his claimed disabilities.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  If the AOJ is unsuccessful in obtaining any of these records, the Veteran must be notified of this fact and the efforts that were made to obtain them, and all efforts to obtain the outstanding records must be documented and associated with the claims file. 

2. The AOJ should send a request to the Compensation and Pension Service via e-mail for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in Okinawa during the Veteran's deployment there as alleged.  If the exposure is not verified, a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  All requests and responses must be documented and associated with the claims file.  See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  

3.  Then, the Veteran should be scheduled for a VA examination to assess the nature and etiology of any current skin disorder of the feet.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has a skin disorder of the feet, to include "jungle rot," and whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include the February 1972 diagnosis of a fungal infection, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


